 

Exhibit 10.1

LOGICBIO THERAPEUTICS, INC.

EXECUTIVE EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into as of the last date
set forth on the signature page below (the “Effective Date”) by and between
LogicBio Therapeutics, Inc. (the “Company”) and Kenneth Huttner, M.D. Ph.D.
(“Executive”).

1.Duties and Scope of Employment.

(a)Positions and Duties. The Company hereby agrees to employ Executive,
initially as its Senior Vice President, Head of Clinical Development, and
Executive hereby agrees to serve the Company in such capacity, during the
Employment Term.  It is the Company’s intention to promote the Executive to the
position of Chief Medical Officer no later than the end of 2019 providing he has
met the responsibilities outlined in this employment agreement; it being
understood that in no event shall its failure to so promote Executive constitute
a breach of this Agreement.  Executive will render such business and
professional services in the performance of his duties, consistent with
Executive’s position within the Company, as will reasonably be assigned to
Executive by the Company’s President and Chief Executive Officer (the
“CEO”).  The period of Executive’s employment under this Agreement is referred
to herein as the “Employment Term.”

(b)Obligations.  During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company.  For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation, or
consulting activity for any direct or indirect remuneration without the prior
approval of the CEO or the Company’s Board of Directors (the “Board”).

2.At-Will Employment.  The parties agree that Executive’s employment with the
Company will continue to be “at-will” employment and may be terminated at any
time with or without cause or notice.  However, as described in this Agreement,
Executive may be entitled to severance benefits depending on the circumstances
of Executive’s termination of employment with the Company.

3.Compensation.

(a)Base Salary.  During the Employment Term, the Company will pay Executive an
annual salary (the “Base Salary”) of $360,000 as compensation for Executive’s
services.  The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices.  Executive’s Base Salary will be subject to
review by the Compensation Committee (the “Compensation Committee”) of the Board
and adjustments to the Base Salary may be made in its discretion.

(b)Bonus.  During the Employment Term, Executive will be eligible to receive an
annual bonus, with a target annual bonus equal to thirty five percent (35%) of
the

82723024_2

--------------------------------------------------------------------------------

 

Base Salary, upon achievement of certain performance objectives to be determined
by the Compensation Committee.  The amount, terms and conditions of any annual
bonus will be determined by the Compensation Committee in its discretion and any
annual bonus will be subject to the terms and conditions of the applicable
Company bonus plan, as in effect from time to time.  Any earned annual bonus
will be paid as soon as reasonably practicable after the Compensation Committee
determines that such bonus has been earned, but in no event shall the bonus be
paid after the March 15th following the end of the calendar year to which the
bonus relates, in accordance with the Company’s normal payroll practices.  The
payment of any annual bonus will be subject to Executive’s continued employment
through the payment date, except as set forth in Section 6 or 7 below or as
otherwise provided in an applicable bonus plan.

(c)Equity Compensation.  During the Employment Term, Executive will be eligible
to receive equity and equity-based awards in the discretion of the Board or the
Compensation Committee and on such terms and conditions as are determined by the
Board or the Compensation Committee in its discretion.  Any equity and
equity-based awards granted to Executive, whether before or after the Effective
Date, will be governed by the terms and conditions of the applicable Company
equity incentive plan(s), as in effect from time to time, and the award
agreements governing such equity or equity-based awards (any such plan and award
agreements, collectively, the “Equity Agreements”).

(d)Employee Benefits.  During the Employment Term, Executive will be entitled to
participate in the employee benefit plans maintained by the Company as in effect
from time to time of general applicability to other senior executives of the
Company.  The Company reserves the right to cancel or change any of its employee
benefit plans at any time.

(e)Indemnification.  Executive will be entitled to the same indemnification
rights as the Company grants to other senior executives of the Company, subject
to the provisions of the Company’s by-laws and certificate of incorporation.

4.Vacation. Executive will be entitled to earn paid annual vacation in
accordance with Company policy for other senior executive officers, as in effect
from time to time.

5.Expenses.

(a)Subject to Section 5(b), the Company will reimburse Executive for all
reasonable and necessary expenses incurred by Executive in connection with the
performance of Executive’s duties hereunder.

(b)Subject to any applicable policy established by the Company as in effect from
time to time, the Company will reimburse Executive for expenses incurred
pursuant to Section 5(a) upon Executive’s having submitted valid receipts to the
Company, provided that Executive is an employee of the Company on the date on
which the expenses are incurred.  Executive’s right to payment or reimbursement
for expenses hereunder shall be subject to the following additional rules:  (i)
the amount of expenses eligible for payment or reimbursement during any calendar
year shall not affect the expenses eligible for payment or reimbursement in any
other calendar year, (ii) payment or reimbursement shall be made not later than
December 31 of the calendar year following the calendar year in which the
expense or payment was incurred,

- 2 -

82723024_2

--------------------------------------------------------------------------------

 

and (iii) the right to payment or reimbursement is not subject to liquidation or
exchange for any other benefit.

(c)The Company will provide Executive with a one-time sign-on bonus in the
amount of $100,000, less any applicable withholdings, to be paid within 30 days
following the beginning of the Employment Period, subject to Executive’s
continuing employment with the Company through such date.  In the event of that
Executive’s employment with the Company (or any parent or subsidiary or
successor of the Company) is terminated by the Company for Cause or by

(d)Executive without Good Reason prior to the one year anniversary of the
beginning of the Employment Period, Executive agrees to repay to the Company,
within thirty (30) days of the date of termination of Executive’s employment, an
amount equal to one hundred percent (100%) of the sign-on bonus.  Executive
hereby acknowledges and agrees that the Company may, in its discretion, offset
or withhold the amount Executive is required to repay under this Section 5(c)
from any other amounts payable to Executive under this Agreement or otherwise.

6.Severance.

(a)Termination for other than Cause, Death or Disability or Resignation for Good
Reason.  If the Company (or any parent or subsidiary or successor of the
Company) terminates Executive’s employment with the Company other than for Cause
(as defined below) and other than due to Executive’s death or Disability (as
defined below), or Executive resigns with Good Reason (as defined below), then,
subject to Section 8, Executive will be entitled to (i) receive severance pay at
a rate equal to Executive’s Base Salary, as then in effect, for six (6) months
from the date of such termination, which will be paid in equal installments in
accordance with the Company’s normal payroll practices; (ii) an amount equal to
Executive’s target annual bonus for the year in which such termination of
employment occurs, multiplied by .5, payable in equal installments in accordance
with the Company’s normal payroll practices over six (6) months from the date of
such termination; and (iii) if Executive elects continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) for Executive and his eligible dependents within the time period
prescribed pursuant to COBRA, the Company will reimburse Executive for the COBRA
premiums for such coverage until the earlier of (A) a period of three (3) months
from the last date of employment of Executive with the Company, or (B) the date
upon which Executive ceases to be eligible for coverage under COBRA.  COBRA
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy.  However, if the Company
determines in its sole discretion that it cannot provide the foregoing COBRA
benefits without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act) or incurring
additional taxes, the Company will in lieu thereof provide to Executive a
taxable monthly payment in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue his group health coverage in
effect on the date of his termination of employment (which amount will be based
on the premium for the first month of COBRA coverage) for the time period
described in clause (A) in equal installments in accordance with the Company’s
normal payroll practices.  In addition to the amounts described above, Executive
will be entitled to receive Executive’s accrued and unpaid Base Salary through
the date Executive’s employment terminates, any unreimbursed expenses due under
Section 5 of above, and any vested benefits required to be paid or provided
under the

- 3 -

82723024_2

--------------------------------------------------------------------------------

 

terms and conditions of the Company’s benefit plans (collectively, the “Accrued
Benefits”) if Executive’s employment terminates in the circumstances described
in this Section 6(a).

(b)Termination for Cause or Death or Disability; Voluntary Resignation. If
Executive’s employment with the Company (or any parent or subsidiary or
successor of the Company) is terminated voluntarily by Executive without Good
Reason, for Cause by the Company or due to Executive’s death or Disability, then
Executive will be entitled to receive the Accrued Benefits and no further
compensation or benefits will be paid to Executive under this Agreement.

(c)Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 6 and Section 7 below are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company may otherwise be entitled in connection with the termination of
Executive’s employment under any employee compensation or benefit plan which
provides benefits in the nature of severance or continuation pay.

7.Termination for other than Cause, Death or Disability or Resignation for Good
Reason within 24 months following a Change in Control.  If the Company (or any
parent or subsidiary or successor of the Company) terminates Executive’s
employment with the Company other than for Cause (as defined below) and other
than due to Executive’s death or Disability (as defined below), or Executive
resigns with Good Reason (as defined below), in either case, within 24 months
following a Change of Control (as defined below) then, subject to Section 8 and
in lieu of the payments set forth in Section 6 above, Executive will be entitled
to (i) receive a severance payment equal to one times (lx) the sum of (A)
Executive’s annual Base Salary, as then in effect, and (B) Executive’s target
annual bonus for the year in which such termination of employment occurs (ii) an
amount equal to the monthly COBRA premium that Executive would be required to
pay to continue [his] [her] group health coverage in effect on the date of his
termination of employment for a period of 9 months (which amount will be based
on the premium for the first month of COBRA coverage); and (iv) accelerated
vesting as to one hundred percent (100%) of Executive’s then outstanding and
unvested equity and equity-based awards (with any performance-vesting awards
vesting at target levels).  All amounts payable under prongs (i) and (ii) of
this Section 7 will be paid in a lump sum on the first normal payroll date of
the Company following the Release Deadline (as defined below) in accordance with
the Company’s normal payroll practices.  In addition to the amounts described
above, Executive will be entitled to receive the Accrued Benefits.

8.Conditions to Receipt of Severance: No Duty to Mitigate.

(a)Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Sections 6 or 7 will be subject to Executive signing and not
revoking a separation agreement and general release of claims in a form
reasonably satisfactory to the Company (the “Release”) and provided that such
Release becomes effective and irrevocable no later than sixty (60) days
following the termination date (such deadline, the “Release Deadline”).  If the
Release does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any rights to severance or benefits under this
Agreement.  In no event will severance payments or benefits be paid or provided
until the Release becomes effective and

- 4 -

82723024_2

--------------------------------------------------------------------------------

 

irrevocable.  Subject to Section 8(b), any cash severance pay to which Executive
is entitled pursuant to Section 6 or 7 (other than the Accrued Obligations) will
be paid, or will begin to be paid, on the first normal payroll date of the
Company following the Release Deadline, with such payment to include all amounts
that would have been paid prior to such date but for this Section 8(a).

(b)Section 409A.

(i)Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other payments or benefits,
would be considered deferred compensation under Code Section 409A and the final
regulations and any guidance promulgated thereunder (collectively, “Section
409A”) (together, the “Deferred Payments”) will be paid or otherwise provided
until Executive has incurred a “separation from service” within the meaning of
Section 409A.

(ii)Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service.  All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1,409A-2(b)(2) of the Treasury Regulations.

(iii)Any amounts paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.

(iv)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section 1.409A-1
(b)(9)(iii) of the Treasury Regulations that does not exceed the Section 409A
Limit (as defined below) will not constitute Deferred Payments for purposes of
clause (i) above.

(v)All payments under this Agreement are intended to be exempt from, or comply
with, the requirements of Section 409A so that none of the payments and benefits
provided hereunder will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply.  The Company
and Executive agree to work together in good faith to consider amendments to
this Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to Executive under Section 409A.  

- 5 -

82723024_2

--------------------------------------------------------------------------------

 

In no event will the Company, any of its subsidiaries or affiliates be liable to
Executive by reason of any acceleration of income or any additional tax
(including any interest and penalties) asserted with respect to the failure of
any payments or benefits provided under this Agreement to satisfy the applicable
requirements of Section 409A.

(c)Confidential Information Agreement.  Executive’s continuing receipt of any
payments or benefits under Section 6 or 7 will be subject to Executive
continuing to comply with the terms of Confidential Information Agreement (as
defined in Section 11).  In the event Executive breaches the provisions of the
Confidential Information Agreement, then all payments and benefits to which
Executive may otherwise be entitled pursuant to Sections 6 or 7 will immediately
cease.

(d)No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.

9.Definitions.

(a)Cause. For purposes of this Agreement, “Cause” is defined, as determined by
the Company in its reasonable judgment, as (i) breach of this Agreement or the
Confidential Information Agreement by Executive; (ii) intentional and continued
nonperformance or misperformance of Executive’s duties or refusal to abide by or
comply with the reasonable directives of the CEO or the Board, or the Company’s
policies and procedures, which, if reasonably susceptible to cure (as determined
by the Company), is not cured within fifteen (15) days following Executive’s
receipt of written notice from the Company describing in reasonable detail the
nature of the nonperformance, misperformance or refusal, as applicable; (iii)
Executive’s gross negligence in the performance of his material duties under
this Agreement; (iv) Executive’s fraud or willful misconduct with respect to the
business or affairs of the Company; (v) Executive’s conviction of, or a plea of
nolo contendere to, a felony or other crime involving moral turpitude; or (vi)
the commission of any act in direct or indirect competition with or materially
detrimental to the best interests of Company.

(b)Change of Control.  For purposes of this Agreement, “Change of Control” is
defined as:

(i)the acquisition of the Company by another entity by means of any transaction
or series of related transactions (including, without limitation, any
reorganization, merger or consolidation or stock transfer, but excluding any
such transaction effected primarily for the purpose of changing the domicile of
the Company), unless the Company’s stockholders of record immediately prior to
such transaction or series of related transactions hold, immediately after such
transaction or series of related transactions, at least fifty percent (50%) of
the voting power of the surviving or acquiring entity {provided that the sale by
the Company of its securities for the primary purpose of raising additional
funds shall not constitute a Change of Control hereunder); or

(ii)a sale, license or other disposition of all or substantially all of the
assets, intellectual property or technology of the Company.

- 6 -

82723024_2

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.

(c)Code.  For purposes of this Agreement, “Code” means the Internal Revenue Code
of 1986, as amended.

(d)Disability.  For purposes of this Agreement, “Disability” means that
Executive has been unable to perform Executive’s Company duties as the result of
Executive’s incapacity due to physical or mental illness for at least twenty-six
(26) weeks after the commencement of such incapacity or for one-hundred and
eighty (180) days in any consecutive twelve (12) month period, which incapacity
is determined by a physician selected by the Company or its insurers and
acceptable to Executive or Executive’s legal representative (such agreement as
to acceptability not to be unreasonably withheld).

(e)Good Reason.  For purposes of this Agreement, “Good Reason” means Executive’s
resignation within thirty (30) days following the expiration of any Company cure
period (described below) following the occurrence of one or more of the
following, without Executive’s consent:

(i)a material diminution of Executive’s authority, duties, or responsibilities
with the Company in effect immediately prior to such assignment;

(ii)a material breach of this Agreement by the Company; or

(iii)a material reduction in Executive’s base salary in effect immediately prior
to such termination, unless the Company also similarly reduces the base salaries
of all other similarly-situated employees of the Company.

Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and a cure period of thirty (30) days following the date of such
notice.

(f)Section 409A Limit.  For purposes of this Agreement, “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during Executive’s taxable
year preceding Executive’s taxable year of his separation from service as
determined under Treasury Regulation Section 1.409A- l(b)(9)(iii)(A)(l) and any
Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may betaken into account under a qualified plan pursuant to
Section 401 (a)( 17) of the Internal Revenue Code for the year in which
Executive’s separation from service occurred.

10.Limitation on Payments.

(a)If Executive receives, is provided or may receive or be provided any payment
or benefit that constitutes a “parachute payment” (as defined in Section
280G(b)(2) of the Code), and the net after-tax amount of any such parachute
payment is less than the net after-

- 7 -

82723024_2

--------------------------------------------------------------------------------

 

tax amount if the aggregate payments and benefits to be made to Executive were
three times Executive’s “base amount” (as defined in Section 280G(b)(3) of the
Code), less $1.00, then the aggregate of the amounts constituting the parachute
payments shall be reduced to an amount equal to three times Executive’s base
amount, less $1.00.  For purposes of determining the “net after-tax amount,” the
Company will cause to be taken into account all applicable federal, state and
local income and employment taxes and the excise taxes (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local
taxes).  If a reduction pursuant to this Section 10 is to occur, (x) Executive
will have no rights to any additional payments and/or benefits that are being
reduced, and (y) reduction in payments and/or benefits will occur in the
following order: (i) reduction of cash payments, if any, which shall occur in
reverse chronological order such that the cash payment owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first cash payment to be reduced; (ii) cancellation of accelerated vesting of
equity awards other than stock options, if any; (iii) cancellation of
accelerated vesting of stock options, if any; and (iv) reduction of other
payments or benefits, if any, paid or provided to Executive, which shall occur
in reverse chronological order such that the payment or benefit owed on the
latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced.  In the event that acceleration of
vesting of equity awards or stock options is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant.  If two or
more equity awards or stock options are granted on the same date, each award or
stock option will be reduced on a pro-rata basis.  Notwithstanding, any excise
tax imposed will be solely the responsibility of Executive.  In no event shall
Executive have any discretion with respect to the ordering of his payment
reductions.

(b)Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 10 will be made in writing by a
nationally recognized firm of independent public accountants selected by the
Company, the Company’s legal counsel or such other person or entity to which the
Parties mutually agree (the “Firm”), whose determination will be conclusive and
binding upon Executive and the Company for all purposes.  For purposes of making
the calculations required by this Section 10, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Executive will furnish to the Firm
such information and documents as the Firm may reasonably request in order to
make a determination under this Section 10.  The Company will bear all costs the
Firm may reasonably incur in connection with any calculations contemplated by
this Section 10.

11.Confidential Information.  Executive agrees that Executive will continue to
be bound by the Confidential Information, Invention Assignment, Restricted
Activities, and Arbitration Agreement (the “Confidential Information Agreement”)
by and between Executive and the Company, dated as of February 7th, 2019, in
accordance with its terms.

12.Assignment.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company.  Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes.  For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by

- 8 -

82723024_2

--------------------------------------------------------------------------------

 

purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

13.Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:

If to the Company:

 

LogicBio Therapeutics, Inc.

700 Main Street

Cambridge, Massachusetts 02139

 

 

If to Executive:

 

at the last residential address known by the Company.

14.Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.

15.Arbitration.  Executive agrees that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from Executive’s service to
the Company, shall be subject to arbitration in accordance with the provisions
of the Confidential Information Agreement.

16.Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral.  This Agreement
may be modified only by agreement of the parties by a written instrument
executed by the parties that is designated as an amendment to this Agreement.

17.Waiver of Breach.  The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

18.Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

- 9 -

82723024_2

--------------------------------------------------------------------------------

 

19.Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes and other legally required amounts.

20.Governing Law.  This Agreement will be governed by the laws of the
Commonwealth of Massachusetts without regard to any conflict of laws principles
that would result in the application of the laws of any other
jurisdiction.  Executive agrees to submit to the exclusive jurisdiction of the
courts of or in the Commonwealth of Massachusetts in connection with any dispute
arising out of this Agreement.

21.Acknowledgment.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

22.Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[Signature Page Follows.]

- 10 -

82723024_2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

 

COMPANY:

 

LOGICBIO THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

 

/s/ Frederic Chereau

 

Date:

 

February 7, 2019

 

 

 

 

 

 

 

Name:

 

Frederic Chereau

 

 

 

 

 

 

 

 

 

 

 

Title:

 

President and CEO

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

/s/ Kenneth Huttner

 

Date:

 

February 8, 2019

Kenneth Huttner, M.D. and Ph.D.

 

 

 

 

 

- 11 -

82723024_2